 342DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJames Michael Shull, U S Trustee in Bankruptcy(Golden Shamrock Coal Company)andUnitedMine Workers of AmericaCases 9-CA-24122and 29-CA-24456September 30 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTUpon a charge filed in Case 9-CA-24122 onMarch 19 1987 by the Union United Mine Workers of America the General Counsel issued a complaint on May 5 1987 and an amended complainton June 29 1987 against Golden Shamrock CoalCompany the Respondent alleging that it had violated Section8(a)(1) and(5) of the National LaborRelations ActOn a charge filed in Case 9-CA-24456 by the Union on July 1 1987 subsequentlyamended on July 6 1987 the General Counselissued a consolidated second amended complainton August 4 1987 Thereafter the General Counsel issued a consolidated third amended complainton March 8 1988 The Respondent has filed twoanswers in this action the first on June 22 and thesecond on July 27 1987On May 2 1988 the General Counsel filed aMotion for Summary Judgment On May 3 1988the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause whythe motion should not be granted The Respondentfiled no response The allegations in the motion aretherefore undisputedThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelRuling on Motion for Summary JudgmentIn itsMotion for Summary Judgment the GeneralCounsel contends that the Respondent has failedto file an answer to the March 8 1988 consolidatedthird amended complaint and that under Section102 20 of the Boards Rules and Regulations theBoard should find the allegations of that complaintto be true and issue an Order based on such findings IWe find summary judgment, as moved is notproper under the circumstances of this case In so1The General Counsel indicates in her memorandum supporting themotion that by letter dated March 25 1988 confirming a telephone conversation on March 3 1988 the Respondents trustee in bankruptcy wasinformed of the requirement to file an anwer to the consolidated thirdamended complaint issued on March 8 1988 and was advised that if ananswer was not filed within 14 days a Motion for Summary Judgmentwould be filed The General Counsel further asserts that the Respondent s trustee stated in the telephone conversation that he did not intendto file an answer The basis for the refusal is not revealed in the recordfindingwe note that the motion filed by the GeneralCounsel is based entirely on the consolidatedthird amended complaint dated March 8 1988Neither the General Counsels motion nor its supporting papers contain any reference to the earliercomplaints or the answers filed in this actionThe record shows that there are a total of fourcomplaintsand two answers The Regional Director issuedan initialcomplaint in this matter May 51987 alleging that the Respondent violated Section8(a)(1) and (5) of the Act by failing to provide requiredmedical insurance coverageOn June 221987 the Respondent filed an answer denying mostsubstantive allegationsThe Regional Director then issued on June 291987 an amended complaint and order rescheduling hearing The sole difference from the previouscomplaint is that a debtor in possession under chapter 11 of the Federal Bankruptcy Code is named astheRespondentThe Respondent filed a secondanswer on July 27 1987 repeating the denials ofthe first answer and denying the failure to remitunion dues collected from employees (The laterdenialconcernedallegationsof the charges in Case9-CA-24456 that had been filed and served afterthe first answer but had not been included in theamended complaint)The Regional Director issued an order consolsdating cases and a conslidated second amendedcomplaint on August 4 1987 The sole differencebetween this complaint and the amended complaintis that this complaint adds the allegations regardingthe Respondents failure to remit collected uniondues an allegationthat as noted, had already beendenied by the Respondent in its second answerThe Regional Director next issued an order consolidating cases and a consolidated third amendedcomplaint2 on March 8 1988 which differed fromthe consolidated second amended complaint only inthatitnameda trustee in bankruptcy as the respondentThus the Respondent in its secondanswerdenied all the violations alleged in the consolidated third amended complaint Specificallythe Respondent has deniedallegationsthat it hasfailed to provide medicalinsurancecoverage for itsemployees that it has withheld union dues from itsemployees and failed to remit such funds to theUnion and that it has committed any unfair laborpracticesBy those denials the Respondent hasraised litigable issues3In ruling aswe do we reit2 The consolidated third amended complaint contains no references tothe original complaint or the answers filed in this actionS There is no indication that the Respondent withdrew its answers atany time Consequently we are unwilling to construe the Respondentstrustees stated intent to file no answer to the consolidated third amendedcomplaint as meaning that the Respondent was no longer contesting thismatter291 NLRB No 49 JAMES MICHAELSHULL343erate that the only differences between the severalcomplaints is the added charge of withholdingunion dues and the Respondents changing statusin bankruptcy 4In additionwe note that the General Counsel smotion does not indicate why the earlier answerswere insufficientTherefore because the Respondent s timely filed answers respond to the substantive issues raised by the complaints and in the absence of any explanation that would warrant disregarding these answers we find it inappropriate togrant the General Counsels Motion for SummaryJudgmentNottingham Restaurant243 NLRB 567(1979)Auburn Die Co282 NLRB 1044 (1987)Marko Contractors,269 NLRB 990 (1984)ORDER4 A respondents entrance into bankruptcy either asa debtorin possesSion or as a trustee and the distinctions between the latter administratorsin bankruptcy proceedings have no effect on the identity of the respondent originallycharged in our proceedingswithcommitting unfair laborpractices and hencehave no effectin and of themselves on answers alreadyfiledon its behalfSeeJersey Juniors, Inc230 NLRB 329 332(1977) See alsoOhio Container Service277 NLRB 305 306 (1985)It is ordered that the General Counsels Motionfor Summary Judgment is deniedIT IS FURTHER ORDERED that these proceedingsare remanded to the Regional Director for Region9 for further appropriate action